NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BLANCA EDUVINA ESTRADA-                         No.    19-72754
CONTRERAS; DAYANA ELISA
CANIZALEZ-ESTRADA,                              Agency Nos.       A208-984-665
                                                                  A208-984-669
                Petitioners,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:       SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Blanca Eduvina Estrada-Contreras and her daughter, Dayana Elisa

Canizalez-Estrada, natives and citizens of El Salvador, petition pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo the legal

question of whether a particular social group is cognizable, except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

deny in part and dismiss in part the petition for review.

      The agency did not err in concluding that petitioners’ proposed particular

social group is not cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir.

2016) (in order to demonstrate membership in a particular social group, “[t]he

applicant must ‘establish that the group is (1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))). Petitioners’ contention that the agency erred in its

legal analysis or ignored evidence fails. See Najmabadi v. Holder, 597 F.3d 983,

990 (9th Cir. 2010) (the agency adequately considered evidence and sufficiently

announced its decision); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to prevail on a due process claim); see also Jiang v. Holder, 754

F.3d 733, 738 (9th Cir. 2014) (reviewing de novo claims of due process violations


                                          2                                   19-72754
in immigration proceedings). Thus, petitioners’ claim for asylum and withholding

of removal fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Estrada-Contreras failed to show it is more likely than not that she will be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative).

      We lack jurisdiction to consider petitioners’ contention that the IJ failed to

advise Canizalez-Estrada of her potential eligibility for Special Immigrant Juvenile

status. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    19-72754